

Exhibit 10.1


INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (this “Agreement”) is entered into as of
__________________, 2005, by and between Maverick Tube Corporation, a Delaware
corporation (the “Company”), and the undersigned, a director and/or officer of
the Company (“Indemnitee”).
 
RECITALS
 
The Company and Indemnitee recognize the continued difficulty in obtaining
liability insurance for directors and officers, the significant increases in the
cost of such insurance and the general reductions in the coverage of such
insurance.
 
The Company and Indemnitee further recognize the substantial increase in
corporate litigation in general, subjecting directors and officers to expensive
litigation risks at the same time as the availability and coverage of liability
insurance has been severely limited.
 
The Company desires that Indemnitee resist and defend against what Indemnitee
may consider to be unjustified investigations, claims, actions, suits and
proceedings which have arisen or may arise in the future as a result of
Indemnitee’s service to the Company.
 
The Company desires to attract and retain the involvement of highly qualified
persons, such as Indemnitee, to serve and be associated with the Company and
accordingly, wishes to provide for the indemnification and advancement of
expenses to the Indemnitee to the maximum extent permitted by law.
 
AGREEMENT
 
In consideration of the premises and the covenants contained herein, the Company
and Indemnitee agree as follows:
 
A. DEFINITIONS
 
The following terms shall have the meanings defined below in this Agreement:
 
1. “Board” means the Board of Directors of the Company.
 
2. “Change in Control” with respect to the Company, means, and shall be deemed
to have occurred on the date upon which (i) the Board (or, if approval of the
Board is not required as a matter of law, the stockholders of the Company) shall
approve (a) any consolidation or merger of the Company in which the Company is
not the continuing or surviving corporation or pursuant to which shares of
Common Stock would be converted into cash, securities or other property, other
than a merger of the Company in which the holders of Common Stock immediately
prior to the merger have the same proportionate ownership of common stock of the
surviving corporation immediately after the merger, or (b) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Company, or (c)
the adoption of any plan or proposal for the liquidation or dissolution of the
Company, or (ii) any person (as such term is defined in Section 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), corporation or other entity shall purchase any Common Stock of the
Company (or securities convertible into Common Stock) for cash, securities or
any other consideration pursuant to a tender offer or exchange offer, without
the prior consent of the Board, or any such person, corporation or other entity
(other than the Company or any benefit plan sponsored by the Company or any
subsidiary) shall become the “beneficial owner” (as such term is defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 35 percent or more of the combined voting power of the then
outstanding securities of the Company ordinarily (and apart from rights accruing
under special circumstances) having the right to vote in the election of
directors (calculated as provided in paragraph (d) of such Rule 13d-3 in the
case of rights to acquire the Company’s securities), or (iii) during any period
of two consecutive years, individuals who at the beginning of such period
constitute the entire Board shall cease for any reason to constitute a majority
thereof unless the election, or the nomination for election by the Company’s
stockholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.
 
3. “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
 
4. “Expenses” shall include damages, judgments, fines, penalties, including
ERISA excise taxes and penalties, settlements and costs, attorneys’ fees and
disbursements and costs of attachment or similar bond, investigations and any
expenses actually paid or reasonably incurred by Indemnitee in connection with
investigating, defending, being a witness in, participating in (including on
appeal), or preparing for any of the foregoing in, any Proceeding relating to an
Indemnifiable Event, and any federal, state, local or foreign taxes (increased
by any taxes imposed by such payments) actually and reasonably incurred or
suffered by Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement.
 
5. “Indemnifiable Event” means any event or occurrence that takes place either
before or after the execution of this Agreement, related to the fact that
Indemnitee is or was a director and/or officer of the Company, or is or was
serving at the request of the Company as a director and/or officer of another
corporation, partnership, joint venture or other entity, or was a director
and/or officer of an entity that was a predecessor of the Company or another
entity at the request of such predecessor entity, or related to anything done or
not done by Indemnitee in any such capacity.
 
6. “Participant” means a person who is a party to, a witness in or a participant
(including on appeal) in a Proceeding.
 
7. “Proceeding” means any threatened, pending or completed action, suit or
proceeding, or any inquiry, hearing or investigation, whether civil, criminal,
administrative, investigative or other, in which Indemnitee may be or may have
been involved as a party or otherwise by reason of an Indemnifiable Event.
 
8. “Reviewing Party” means:
 
(a) Prior to any Change in Control, the person, persons or entity who shall
determine whether Indemnitee is entitled to indemnification in the first
instance shall be (i) the Board acting by a majority vote of Disinterested
Directors, whether or not such majority constitutes a quorum of the Board; (ii)
a committee of Disinterested Directors designated by a majority vote of such
directors, whether or not such majority constitutes a quorum; or (iii) if there
are no Disinterested Directors, or if the Disinterested Directors so direct, by
Independent Counsel (as described in Section A.8(b) hereof) in a written
determination to the Board, a copy of which shall be delivered to Indemnitee.
 
(b) After a Change in Control, the Reviewing Party shall be the Independent
Counsel referred to below. With respect to all matters arising from a Change in
Control (other than a Change in Control approved by a majority of the directors
on the Board who were directors immediately prior to such Change in Control)
concerning the rights of Indemnitee to indemnity payments and Advancements of
Expenses under this Agreement or any other agreement or under applicable law or
the Company’s certificate of incorporation or by-laws now or hereafter in effect
relating to indemnification for Indemnifiable Events, the Company shall seek
legal advice only from Independent Counsel selected by the Company and approved
by Indemnitee (which approval shall not be unreasonably withheld), and who has
not otherwise performed services for the Company or the Indemnitee (other than
in connection with indemnification matters) within the last five years. The
Independent Counsel shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement. Such counsel, among other
things, shall render its written opinion to the Company and Indemnitee as to
whether and to what extent the Indemnitee should be permitted to be indemnified
under applicable law. The Company agrees to pay the reasonable fees of the
Independent Counsel and to indemnify fully such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities, losses and damages
arising out of or relating to this Agreement or the engagement of Independent
Counsel pursuant hereto.
 
B. AGREEMENT TO INDEMNIFY
 
1. General Agreement. To the fullest extent permitted by applicable law, the
Company shall indemnify Indemnitee if:
 
(a) Indemnitee is or becomes a Participant in, or is threatened to be made a
Participant in, a Proceeding (other than an action by or in the right of the
Company) if Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
Indemnitee’s conduct was unlawful. The termination of any action, suit or
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, or, with
respect to any criminal action or proceeding, that Indemnitee had reasonable
cause to believe that Indemnitee’s conduct was unlawful; or
 
(b) Indemnitee was or is a Participant or is threatened to be made a Participant
to any Proceeding by or in the right of the Company to procure a judgment in its
favor, against Expenses and amounts paid in settlement (if such settlement is
approved in advance by the Company, which approval shall not be unreasonably
withheld), to the extent actually and reasonably incurred by Indemnitee in
connection with the defense or settlement of such action or suit if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company and its stockholders.
 
2. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits in defense of any Proceeding or in defense of any claim, issue or
matter in such Proceeding, Indemnitee shall be indemnified against all Expenses
incurred in connection with such Proceeding or such claim, issue or matter, as
the case may be.
 
3. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for a portion of Expenses, but
not for the total amount of Expenses, the Company shall indemnify the Indemnitee
for the portion of such Expenses to which Indemnitee is entitled.
 
4. Exclusions. Notwithstanding anything in this Agreement to the contrary,
Indemnitee shall not be entitled to indemnification under this Agreement:
 
(a) to the extent that payment is actually made to Indemnitee under a valid,
enforceable and collectible insurance policy;
 
(b) in connection with any Proceeding initiated by Indemnitee against the
Company or any director or officer of the Company, and not by way of defense,
unless (i) the Company has joined in or the Board has consented to the
initiation of such Proceeding; or (ii) the Proceeding is one to enforce
indemnification rights under this Agreement, under any directors’ and/or
officers’ liability insurance policy or policies maintained by the Company or
any applicable law;
 
(c) if it is determined by final judgment (i.e., not subject to any further
rights of appeal) in a court of law or other final adjudication to have been
based upon or attributable to the Indemnitee’s having gained any personal profit
or advantage to which he or she was not legally entitled;
 
(d) for expenses or the payment of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or similar provisions of any applicable U.S.
state statutory law or common law;
 
(e) brought about or contributed to by the dishonesty of the Indemnitee seeking
payment hereunder; provided, however, that the Indemnitee shall be protected
under this Agreement as to any claims upon which suit may be brought against him
or her by reason of any alleged dishonesty on his or her part, unless a judgment
or other final adjudication thereof adverse to the Indemnitee establishes that
he or she committed (i) acts of active and deliberate dishonesty, (ii) with
actual dishonest purpose and intent, and (iii) which acts were material to the
cause of action so adjudicated; or
 
(f) for any judgment, fine or penalty which the Company is prohibited by
applicable law from paying as indemnity.
 
5. No Employment Rights. Nothing in this Agreement is intended to create in
Indemnitee any right to continued service as a director and/or officer with the
Company.
 
C. INDEMNIFICATION PROCESS
 
1. Notice and Cooperation By Indemnitee. Indemnitee shall, as a condition
precedent to his or her right to be indemnified under this Agreement, give the
Company notice in writing as soon as practicable of any claim made against
Indemnitee for which indemnification will or could be sought under this
Agreement. Notice to the Company shall be given in accordance with Section F.7
below; but the omission to so notify the Company will not relieve it from any
liability that it may have to Indemnitee, unless the delay in notification
prejudiced the Company in the underlying proceeding. In addition, Indemnitee
shall give the Company such information and cooperation regarding the subject of
the indemnification as the Company may reasonably request.
 
2. Advancement of Expenses. The Company shall, within ten (10) business days of
a written request by Indemnitee, advance to Indemnitee all Expenses incurred by
or on behalf of Indemnitee in connection with any Proceeding as reasonably
evidenced by a statement or statements submitted with such written request, such
reasonableness to be determined and approved by the Reviewing Party. To the
extent that the Reviewing Party determines that Indemnitee would not be
permitted to be so indemnified under applicable law, the Company shall be
entitled to be reimbursed by Indemnitee for all such Expenses, and Indemnitee
hereby agrees to reimburse the Company promptly for all such Expenses.
 
3. Indemnification Payment. Indemnitee shall receive payment for the Expenses
incurred in connection with a Proceeding from the Company in accordance with
this Agreement within ten (10) days after Indemnitee has made written demand on
the Company for indemnification. At any time, the Company shall be entitled to
decline such payment if the Reviewing Party has informed the Company that
Indemnitee is not entitled to indemnification under this Agreement or applicable
law.
 
4. Assumption of Defense. In the event the Company is obligated under this
Agreement to advance any Expenses for any Proceeding against Indemnitee, the
Company shall be entitled to assume the defense of such Proceeding, with counsel
approved by Indemnitee (such approval not to be unreasonably withheld), upon
delivery to Indemnitee of written notice of its election to do so. After
delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
Indemnitee with respect to the same Proceeding, unless (i) the employment of
counsel by Indemnitee has been previously authorized by the Company, (ii)
Indemnitee shall have reasonably concluded, based on written advice of counsel,
that there may be a conflict of interest of such counsel retained by the Company
between the Company and Indemnitee in the conduct of any such defense, or (iii)
the Company ceases or terminates the employment of such counsel with respect to
the defense of such Proceeding, in any of which events the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Company. At all times,
Indemnitee shall have the right to employ counsel in any Proceeding at
Indemnitee’s expense.
 
5. Defense to Indemnification, Burden of Proof and Presumptions. It shall be a
defense to any action brought by Indemnitee against the Company to enforce this
Agreement that it is not permitted under this Agreement or applicable law for
the Company to indemnify the Indemnitee with respect to the Proceeding or for
the amount claimed. In connection with any such action or any determination by
the Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified under this Agreement, the burden of proving such a defense or
determination shall be on the Company. Neither the failure of the Reviewing
Party or the Company to have made a determination prior to the commencement of
such action by Indemnitee that indemnification is proper under the circumstances
because Indemnitee has met the standard of conduct set forth in applicable law,
nor an actual determination by the Reviewing Party or the Company that
Indemnitee had not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct.
 
6. No Settlement Without Consent. The Company shall not settle any Proceeding in
any manner that would impose any penalty or limitation on Indemnitee without
Indemnitee’s written consent. Neither the Company nor Indemnitee shall
unreasonably withhold its consent to any proposed settlement.
 
D. DIRECTOR AND OFFICER LIABILITY INSURANCE
 
1. Good Faith Determination. The Company shall from time to time make the good
faith determination whether or not it is practicable for the Company to obtain
and maintain a policy or policies of insurance with reputable insurance
companies providing the directors and officers of the Company with coverage for
losses incurred in connection with their services to the Company or to ensure
the Company’s performance of its indemnification obligations under this
Agreement. Among other considerations, the Company will weigh the costs of
obtaining such insurance coverage against the protection afforded by such
coverage.
 
2. Coverage of Indemnitee. To the extent the Company maintains an insurance
policy or policies providing directors’ and/or officers’ liability insurance,
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any of the
Company’s directors and/or officers.
 
E. NON-EXCLUSIVITY; FEDERAL PREEMPTION
 
1. Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify the Indemnitee to the fullest extent permitted by
law, notwithstanding that such indemnification is not specifically authorized by
the other provisions of this Agreement, any other agreement between Indemnitee
and the Company, the Company’s Certificate of Incorporation, the Company’s
Bylaws or by statute. In the event of any change, after the date of this
Agreement, in any applicable law, statute or rule that expands the right of a
Delaware corporation to indemnify an officer or a member of its board of
directors, such changes shall be deemed to be within the purview of Indemnitee’s
rights and the Company’s obligations under this Agreement. In the event of any
change after the date of this Agreement, in any applicable law, statute or rule
that narrows the right of a Delaware corporation to indemnify an officer or a
member of its board of directors, such changes, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder.
 
2. Non-Exclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under any
other agreement between Indemnitee and the Company, the Company’s Certificate of
Incorporation, the Company’s Bylaws or applicable law. The indemnification
provided under this Agreement shall continue to be available to Indemnitee for
any action taken or not taken while serving in an indemnified capacity even
though he may have ceased to serve in any such capacity at the time of any
Proceeding.
 
3. Federal Preemption. Notwithstanding the foregoing, both the Company and
Indemnitee acknowledge that in certain instances, U.S. federal law or public
policy may override applicable law and prohibit the Company from indemnifying
its directors and/or officers under this Agreement or otherwise. Such instances
include, but are not limited to, the U.S. Securities and Exchange Commission’s
prohibition on indemnification for liabilities arising under certain U.S.
federal securities laws. Indemnitee understands and acknowledges that the
Company has undertaken or may be required in the future to undertake with the
U.S. Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee.
 
4. Limitation of Actions and Release of Claims. Following a Change in Control,
no claim shall be brought and no cause of action shall be asserted by or on
behalf of the Company against the Indemnitee, the Indemnitee’s spouse, heirs,
estate, executors or administrators after the expiration of one year from the
act or omission of the Indemnitee upon which such proceeding is based; provided,
however, that in a case where the Indemnitee fraudulently conceals the facts
underlying such cause of action, no proceeding shall be brought and no cause of
action shall be asserted after the expiration of one year from the earlier of
(i) the date the Company discovers such facts, or (ii) the date the Company
could have discovered such facts by the exercise of reasonable diligence.
 
F. MISCELLANEOUS
 
1. Amendment of this Agreement. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by the parties hereto. No
waiver of any of the provisions of this Agreement shall operate as a waiver of
any other provisions (whether or not similar), nor shall such waiver constitute
a continuing waiver. Except as specifically provided in this Agreement, no
failure to exercise or any delay in exercising any right or remedy shall
constitute a waiver.
 
2. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company to bring suit to enforce such rights.
 
3. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and the Company’s successors
(including any direct or indirect successor by purchase, merger, consolidation,
or otherwise to all or substantially all of the business and/or assets of the
Company) and assigns, as well as Indemnitee’s spouses, heirs, and personal and
legal representatives.
 
4. Severability and Construction. Nothing in this Agreement is intended to
require or shall be construed as requiring the Company to do or fail to do any
act in violation of applicable law. The Company’s inability, pursuant to a court
order, to perform its obligations under this Agreement shall not constitute a
breach of this Agreement. In addition, if any portion of this Agreement shall be
held by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable, the remaining provisions shall remain enforceable to the fullest
extent permitted by applicable law. The parties hereto acknowledge that they
each have opportunities to have their respective counsels review this Agreement.
Accordingly, this Agreement shall be deemed to be the product of both of the
parties hereto, and no ambiguity shall be construed in favor of or against
either of the parties hereto.
 
5. Counterparts. This Agreement may be executed in two counterparts, both of
which taken together shall constitute one instrument.
 
6. Governing Law. This agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to conflicts of law provisions thereof.
 
7. Notices. All notices, demands and other communications required or permitted
under this Agreement shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to the
Company at:
 

 
Maverick Tube Corporation
16401 Swingley Road, Suite 700
Chesterfield, MO 63017
Attention: ___________________
     
and to Indemnitee at the address set forth on the signature page attached
hereto.



(Signature page follows)




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto execute this Agreement as of the date
first written above.
 
MAVERICK TUBE CORPORATION
         
Name:
       
Title:
   





INDEMNITEE
         
Name:
       
Address:
   


